The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to claims and arguments/remarks filed on 2/15/2021 in relation to application 16/997.325 dated 12/16/2013.
The instant application claims is in Continuation to application #14/107,647 dated 12/16/2013 (now Patent #10755598 dated 8/25/2020), continuation to application #12/465,050 dated 5/13/2009 (now Patent #8608481) with a priority date of 5/13/2009 (Patent # 8608481).
The Pre-Grant publication #2020/0380890A1 is issued on 12/3/2020.
New IDS filed 9/3/2020.
Claims 1-20 cancelled. Claims 21-40  pending. 

Double Patenting
Claims  21-40 were rejected on the ground of non-statutory obviousness type double patenting as being un-patentable over the claims of previous application # 12/465,050 (now patent #US 8608481)  and 14/107,647 (now patent #10755598).
Although the conflicting claims are not identical, they are not patent ably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting patent and is covered by the patent since the patent and the application are claiming common subject matter. Below is a list of limitations that perform the same function. However, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter.\
The subject matter claimed in both applications is a method to determine the location of an instrument within a patient. This is based upon the measuring of a characteristic and matching of the currently measured characteristic. Such as motion of the first instrument, fluid motion, electrical activity, pressure, or tissue stiffness or density as further claimed in 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21- 25, 30-32 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binnig et al (U.S. Patent Application Publication 2008/0292153..

Claim 21, Binning discloses a system of determining a position of an instrument in a volume, comprising: 
a training instrument configured to be positioned exterior to a volume, wherein the training instrument is operable to obtain training data by collecting information regarding a characteristic in the volume (FIG. 1; ¶0042: “Radiological images obtained from computed tomography (CT) scans of the patient are acquired and used to generate the computer-implemented network structure.”); 
a classifier system configured to execute instructions to evaluate the training data and determine a classification of at least a portion of the volume based on the training data (50 in FIG. 4; ¶0048: “the user specifies the organs that he expects to find in the digital image slices and that will make up the anatomical model.  In an execution mode, the detection and analysis system then classifies the objects of data network 12 into the classes of class network 13); and 
a memory system to save the determined classification (¶0106: “The CL scripts are stored in C++ data structures in the memory of the computer that implements computer-implemented network structure 11); 
wherein the determined classification is operable to identify at least the portion of the volume (¶0048: “the user specifies the organs that he expects to find in the digital image slices and that will make up the anatomical model.  In an execution mode, the detection and analysis system then classifies the objects of data network 12 into the classes of class network).

Claim 22. Binnig teaches the system of Claim 21, wherein the training instrument includes an imaging system configured to acquire image data of the volume (¶0042 various bodily organs over each digital images) .

Claim 23. Binnig teaches the system of Claim 22, wherein the imaging system Is at least one of a computed tomography (CT) system, a magnetic resonance imaging (MRI) system, an ultrasound (US) system, a fluoroscopy system, or combinations thereof ¶0042: “Radiological images obtained from computed tomography (CT) scans of the patient; ; (¶0043 MRI devices).

Claim 24. Binnig teaches the system of Claim 22, wherein the imaging system is non-invasive to the volume (Para 0043 pixel values from non-invasive imaging system).
Claim 25. Binnig teaches the system of Claim 24, wherein the classifier system evaluates the training data to determine a density of at least a portion of the volume (Para 0068 density function to classify objects).
Claim 30. (New) A method of determining a position of an instrument in a volume, comprising: 
determining a tracked position of an instrument at a procedure location ( Para 0108 tracking positions); recalling a stored determined classification based on a training datum at a training location that is related to the procedure location (Para 0060 linking volume datum); comparing an acquired procedure datum to the recalled determined classification , wherein the acquired procedure datum Is measured at the procedure location during a 
Claim 31, Binnig teaches the method of Claim 30, further comprising: determining a probability that the procedure location is related to the training location based upon a comparison of the procedure datum to the determined classification; wherein outputting the results includes outputting the determined probability (Para 0081 probability of primary context outputting some results).
Claim 32. Binnig teaches the method of Claim 30, further comprising: determining the classification based on the training datum that is acquired at the training location; and storing the determined classification (Claim 18 primary and secondary property stored) .
Claim 35. Binnig teaches the method of Claim 30, further comprising: navigating the instrument to the procedure location; and acquiring the procedure datum at the procedure location (Para 0030 class network and process hierarchy are specified using a Cognition Language (CL); The CL scripts are stored in C++ data structures in the memory of the computer that implements computer-implemented network structure).
Claim 36. Binnig teaches the method of Claim 35, further comprising: acquiring the training data with an imaging system ((¶0042 various bodily organs over each digital images). 

Claim 37 Binning teaches a method of determining a position of an instrument in a volume, comprising: accessing training data collected with a training instrument positioned exterior to a volume, classifying the training data to determine a classification of at least a portion of the volume based on the training data (50 in FIG. 4; ¶0048: “the user specifies the organs that he expects to find in the digital image slices and that will make up the anatomical model.  In an execution mode, the detection and analysis system then classifies the objects of data network 12 into the classes of class network 13); and storing the classification with a memory system to save the determined classification (¶0106: “The CL scripts are stored in C++ data structures in the memory of the computer that implements computer-implemented network structure 11; wherein the determined classification is operable to identify at least the portion of the volume (¶0048: “the user specifies the organs that he expects to find in the digital image slices and that will make up the anatomical model.  In an execution mode, the detection and analysis system then classifies the objects of data network 12 into the classes of class network 13).
Claim 38. Binnig teaches the method of Claim 37, further comprising: accessing the training data including image data of the volume (Para 0045 each of digital pixel values represents the spectral radiation sensed in the volume of a "voxel" 17 as opposed to merely the radiation from the area of a pixel).
Claim 39. Binnig teaches the method of Claim 37, wherein classifying the training data includes executing instructions with a classifier system configured to evaluate the training data claim 16 evaluation of stages). 
Claim 40. Binnig teaches the method of Claim 37, further comprising: evaluating procedure data with the classification; and determining a probability that the procedure data is acquired within at least the portion of the volume (Para 0081  Evaluating procedure with Classification of a target object involves the classification of ten precursor objects, determiningthe overall probability of achieving the correct classification of the target object is about 35% (0.9.sup.10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2017/0170173262 A1 to Veltz (Veltz) in view of US Patent US 8262394 B2 to Walker et al. (Walker)
Claim 33. Binnig teaches the method of Claim 30, but not generating a fingerprint with the training datum acquired at the training location wherein comparing the acquired procedure datum to the recalled determined classification includes comparing the acquired procedure datum to the fingerprint to evaluate the tracked position of the instrument.  Walker generated finger print evaluation for comparison (col.15 lines 12-15 fingerprint evaluation). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to 

Claim 34, Binnig in combination with Walker teaches the method of Claim 33, wherein the generated fingerprint includes a plurality of features measured at the training location (Binnig: Para 0108 plurality measurement over time).

Allowable Subject Matter
Claims 26-29 are dependent on fingerprint determinative on the density of at least the portion of the volume”. This  is objected since the subject matter is under conditions of allowance but dependent on rejected claims. If rewritten to overcome the rejection(s) under 35 U.S.C. 102(b)  set forth in this Office action and to include all of the limitations of the base claim and any intervening claim elements..


Response to Arguments/Remarks
   Applicant's amendments/arguments filed on 2/15/2021 are considered and found to be under rejection of obviousness double patenting over application #14/107,647 dated 12/16/2013 (now Patent #10755598 dated 8/25/2020) and application #12/465,050 dated 5/13/2009.
 . The amendment to independent Claim integrates any asserted judicial exceptions into a practical application per 2019 PEG revised step 2A, prong 2. In particular, independent Claim 1, as amended herein, integrates any asserted judicial exception into a practical application by applying or relying on various features such as a training anatomical location determined with the determined characteristic Identification. Accordingly, Patent eligibility has been established.
Specification is found to describe acquiring of information at a location (Para 0051). The processor has been described to collect or measure data relating to a patient and is a operable to classify incoming data based upon the fingerprint (Para 0039). It can access the database into which the fingerprint is saved for analysis in determination of the match to a fingerprint.  . A training anatomical location of the instant case not based upon a comparison of measured procedure data for a characteristic identification is determine to be a feature overcome obviousness rejections.
For example a prior art Markowitz et al. (US 20090264778 A1) is directed to a system that is able to determine map data points to illustrate map data points at a surface and/or render a surface based on map data points and for illustrating a surface and/or identifying and illustrating a location of an instrument relative to the surface. But It is to be pointed out that the map data are data stored from anatomical location with the help of surgical instruments fell short of identifying that those for pattern determination that could classify a characteristics based on collection of ‘ finger print’ at specific anatomical locations.



Conclusion


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                             September 30, 2021

/THOMAS J HONG/Primary Examiner, Art Unit 3715